Citation Nr: 0204545	
Decision Date: 05/15/02    Archive Date: 05/24/02

DOCKET NO.  01-06 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether a notice of disagreement (NOD) with the effective 
date of a grant of an evaluation of 100 percent for post-
traumatic stress disorder was timely filed.


REPRESENTATION

Appellant represented by:	Robert A. Lauglin, Attorney


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision in September 1994 by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

By letter dated January 15, 2002, the Board notified the 
veteran and his representative that his NOD with a rating 
decision in September 1994, which assigned an effective date 
of February 26, 1993, for an evaluation of 100 percent for 
post-traumatic stress disorder, may not have been timely 
filed and that he might request a hearing on that issue.  
After receiving the veteran's initial response, the Board 
again wrote to him on April 2, 2002, and requested that he 
clarify his wishes with regard to a hearing.  The veteran has 
replied that he wants a hearing before a member of the Board 
via videoteleconference.  Therefore, this case must be 
remanded to the RO so that the veteran and his representative 
may, if they so desire, review the claims file and prepare 
argument in support of their position on the timeliness 
issue.

Accordingly, this case is REMANDED to the RO for the 
following:

The RO should notify the veteran and his 
representative that, within a reasonable 
period of time, the claims file may be 
reviewed in connection with the 
videoteleconference hearing before a 
member of the Board.

Thereafter, this matter should be handled by the RO in 
accordance with established procedures and, if appropriate, 
the case should be returned to the Board prior to the 
scheduled date of the videoteleconference hearing.

The appellant has the right to submit additional evidence and 
argument on the matter which the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	Warren W. Rice, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



